DETAILED ACTION
Status of Claims
This action is in reply to the application and preliminary amendment filed on 28 June 2018.  This communication is the first action on merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are cancelled.
Claims 14-26 are new.
Claims 14-26 are currently pending and have been examined.

Priority
This application 16,066,765 filed on 28 June 2018 is a national stage entry of PCT/NO2016/050272, and claims priority from Norway patent application NO20160003 filed on 4 January 2016.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 28 June 2018 has been acknowledged by the Office.

Claim Objections
Claims 20 and 24 objected to because of the following informalities.  Appropriate correction is required.
Claim 20:
Claim 20 includes the word ‘recognise’ which is traditionally spelled ‘recognize’ in the United States.  The Office recommends amending for cosmetic clarity.
Claim 24:
Claim 20 includes the word ‘centre’ which is traditionally spelled ‘center’ in the United States.  The Office recommends amending for cosmetic clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-26:
Claim 24 recites the limitation "using the system according to claim 13" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 25-26.  Note that claim 13 was cancelled.  For the purpose of examination, the Office will interpret this claim as referring to claim 14.
Claim 24 is rejected as indefinite because it is unclear which statutory class the claim is directed to. The claim is introduced as a method claim, and the limitation of ‘assigning’ is an active method step.  However the limitation “using the system according to claim 13” includes a system without stating any active method steps detailing exactly how this system is being used, presenting a system limitation in a method claim. Hence, claim 24 and its dependent claims 25-26 are rejected as indefinite. To resolve this rejection, the Office recommends amending the limitation of ‘using the system according to claim 13’ to instead individually claim each the steps which the Applicant intends to claim as active method steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-26:

Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 14-23 recite a system, and claims 24-26 recite a method.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 14-26 recite an abstract idea. Independent claim 14 recites to process fee data as well as to provide nonrepudiation for all output fee data.  Independent claim 24 recites using (process[ing] fee data as well as provid[ing] nonrepudiation for all output fee data); and assigning installation and maintenance of the secure device and associated sub systems to a service centre for vehicle maintenance. The claim(s) as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of a secure device configured to process fee data as well as to provide nonrepudiation for all output fee data; using the system (to process fee data as well as to provide nonrepudiation for all output fee data); and assigning installation and maintenance of the secure device and associated sub systems to a service centre for vehicle maintenance are a method of organizing human activities.  For instance, the claims are similar to a person processing vehicle toll data and assuring the toll data is accurate; and a person scheduling installation and maintenance for equipment. Other than reciting generic computers, such as a secure device, and system, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. mitigating risk; commercial or legal interactions, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
process fee data; and assigning installation and maintenance of the secure device and associated sub systems to a service centre for vehicle maintenance as drafted are processes that, under its/their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a secure device, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, process[ing] in the context of the claim encompasses a user manually evaluating and judging fee data; and assigning in the context of the claim encompasses a user judging or forming an opinion which service center will be performing installation and maintenance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 14: secure device, claim 24: system) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 14 and 24 as a whole merely describe how to generally ‘apply’ the concepts of organizing human activities and mental processes in a computer environment.  The claimed computer components (i.e. secure device, system) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on generic / general-purpose computers is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
Next, the additional element of the central system is a generic computer element not used in any capacity, and does no more than generally link the use of the judicial exception to a particular technological environment (i.e. remote computing) and as such does not provide integration into a 
Next, the additional element of the secure device mounted in the vehicle does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. vehicles), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of a secure device mounted in the vehicle and configured to receive… fee data are recited at a high level of generality (i.e. as a general means of gathering data for processing fees), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the secure device (generic computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of storing and its step of a secure device mounted in the vehicle and configured to… store fee data are recited at a high level of generality (i.e. as a general means of storing processed data), and amounts to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the secure device (generic computer) is only being used as a tool in the storing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a secure device, system to perform processing, using, assigning amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the central system (generic computer) is recited at a high level of generality and does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. remote computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Since it is not performing any functions as claimed, its involvement is completely extra-solution, which is not a practical application in Step 2A or significantly more in Step 2B.  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the secure device mounted in the vehicle does no more than generally link the use of the judicial exception to a particular technological environment or field 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for processing fees), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. secure device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing are recited at a high level of generality (i.e. as a general means of storing processed fee data), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The 
Furthermore, these storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, generally ‘applied’ to a field of use / technology, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to process fee data and assure fee data is correct; how to assign vehicle devices for installation and maintenance), that is tangentially associated with a technology element (e.g. computers, vehicles), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a vehicle itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 14 and 24, and further considering the addition of dependent claims 15-23, 25-26. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 15: The limitation of a terminal for verifying and approving fee data is further directed to methods of organizing human activities (i.e. mitigating risk, commercial interaction, business relations, managing personal behavior, following rules or instructions) / mental processes (i.e. observation, judgment) as described in the independent claim. The recitation of a terminal is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 16: The limitation of an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device represents an additional element that is not indicative of a practical application or significantly more. The providing real-time emission data is recited at a high level of generality (i.e. as a general means of gathering / transmitting data for processing fees), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The use of the secure device and emission sensor in the exhaust of the vehicle in these steps represents using another device in its ordinary capacity, and a generic computer as a tool, neither of which is indicative of a practical application or inventive concept.  See MPEP 2106.05(f). Furthermore, this providing step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, data transmitting) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0021], ¶[0045], ¶[0058] describing the additional element of the emission sensor in the exhaust of the vehicle providing real-time emission data at such a high level that indicates this additional element is sufficiently well-known that the specification 
Dependent claim 17: The limitation of an odometer configured to provide a mileage to the secure device represents an additional element that is not indicative of a practical application or significantly more. The providing a mileage is recited at a high level of generality (i.e. as a general means of gathering / transmitting data for processing fees), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The use of the odometer and secure device in these steps represents using another device in its ordinary capacity, and a generic computer as a tool, neither of which is indicative of a practical application or inventive concept. See MPEP 2106.05(f). Furthermore, this providing step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, data transmitting) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0022], ¶[0045], ¶[0047] describing the additional element of the odometer providing mileage at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 18: The limitation of a PS-receiver for providing positioning data to the secure device represents an additional element that is not indicative of a practical application or significantly more. The providing positioning is recited at a high level of generality (i.e. as a general means of gathering / transmitting data for processing fees), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The use of the PS-receiver and secure device in these steps represents using another device in its ordinary capacity, and a generic computer as a tool, neither of which is indicative of a practical application or inventive concept.  See MPEP 2106.05(f). Furthermore, Symantec), sending messages over a network (OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0045], ¶[0062] describing the additional element of the PS-receiver providing global positioning data at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 19: The limitation of an automatic toll station for recording a time at which the vehicle passes represents an additional element that is not indicative of a practical application or significantly more. The recording is recited at a high level of generality (i.e. as a general means of gathering data associated with fees), and amounts to mere data gathering and record keeping, which are forms of insignificant extra-solution activity. The use of the automatic toll station in these steps represents using computers as a tool, which is not indicative of a practical application or inventive concept.  See MPEP 2106.05(f). Furthermore, this recording step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, record keeping) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0025-26], ¶[0046], ¶[0068] describing the additional element of the automatic toll station recording time at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 20: The limitation of wherein the automatic toll station is configured to recognise a registration number from a license plate attached to the vehicle represents an additional element that is not indicative of a practical application or significantly more. The recognizing is recited at a high level of generality (i.e. as a general means of gathering data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The use of the automatic toll station in these steps represents using computers as a tool to perform an otherwise manual process (e.g. observing data), which is not indicative of a practical application or inventive concept.  Furthermore, this recognizing step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0026], ¶[0046], ¶[0069] describing the additional element of recognizing a registration number from a license plate at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 21: The limitation of a radio transceiver for connecting the secure device to a public network represents an additional element that is not indicative of a practical application or significantly more. The connecting is recited at a high level of generality (i.e. as a general means of transmitting data), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The use of the radio transceiver, secure device, public network in these steps represents using computers as a tool, which is not indicative of a practical application or inventive concept.  See MPEP 2106.05(f). Furthermore, this connecting step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information buySAFE). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 22: The limitation wherein the secure device is configured to encrypt fee data is further directed to a method of organizing human activity (i.e. mitigating risk, managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of the secure device is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 23: The limitation wherein the central system comprises a blacklist of lost or stolen security devices merely narrows the previously recited additional element of the central system.  Note that the central system still performs no function and its inclusion and features remain extra-solution, which is not a practical application or significantly more.  Furthermore, see the Applicant’s specification ¶[0029] describing the additional element of maintaining a blacklist at a central system at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 25: The limitation accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle is further directed to a method of organizing human activity (i.e. commercial or legal interaction, business relation, managing personal behavior or relationships or interactions between people) / mental process (i.e. judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 26: The limitation calibrating the emission sensor to the instrument is further directed to a method of organizing human activity (i.e. managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. 
Therefore claims 14 and 24, and the dependent claims 15-23, 25-26 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 14-26 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2002/0072963 A1 to Jonge.
Claim 14:
	Gravelle, as shown, teaches the following:
A system for charging fees for a vehicle comprising: 
a central system (Gravelle ¶[0033], ¶[0080] details a central monitoring facility and service center); 
a secure device mounted in the vehicle (Gravelle ¶[0038], ¶[0051] details the on-board unit device is mounted and installed in the vehicle) and configured to receive, process and store fee data (Gravelle ¶[0034], ¶[0037], ¶[0042] details the on-board device receiving data through the communications link from the service center regarding travel lanes and tolls and receiving speedometer data from the vehicle, ¶[0034], ¶[0042] details the accumulated toll is calculated (i.e. processed) and stored in the memory)
With respect to the following:
as well as to provide nonrepudiation for all output fee data.
Gravelle, as shown in ¶[0042], ¶[0050], ¶[0086] details encrypting the vehicle identification data sent by the device to protect the data and validate that the data comes from an authorized device, encrypting the calculated mileage in a secure memory location within the OBU, and sending this data to the service center, highly suggesting but not explicitly stating that nonrepudiation is provided for all output fee data. To the extent that Gravelle may not explicitly state this Jonge teaches this limitation by using a digital signature with all messages to ensure authenticity of both the contents and sender can be determined indisputably (i.e. non-repudiation), and messages include sending fee related data (Jonge ¶[0321], ¶[0412-417], ¶[0710]).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
	Gravelle in view of Jonge, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a terminal for verifying and approving fee data (Gravelle Fig 4, ¶[0056], ¶[0062], ¶[0062] details a smart phone connected to the OBU can also perform OBU functions including the display of fees and active toll rates, adjusting number of occupants, and selecting whether to activate or disable tolls may be performed on the smart phone).
Claim 16:
Gravelle in view of Jonge, as shown above, teach the limitations of claim 14.  Jonge also teaches the following:
an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device (Jonge ¶[0321], ¶[0379] details continuously measuring the exhaust of the vehicle and providing the data to the onboard vehicle equipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device as taught by Jonge with the teachings of Gravelle (in view of Jonge), with the motivation of “a practically usable, effective and flexible system for the levying, and/or the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17:
Gravelle in view of Jonge, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
an odometer configured to provide a mileage to the secure device (Gravelle ¶[0037], ¶[0088] details the OBU receiving odometer data to calculate miles traveled during a particular period).
Claim 18:
Gravelle in view of Jonge, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a PS-receiver for providing positioning data to the secure device (Gravelle ¶[0011], ¶[0020] details the OBU receiving vehicle location data from a GPS receiver).
Claim 19:
Gravelle in view of Jonge, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
an automatic toll station for recording a time at which the vehicle passes (Gravelle ¶[0047-48] details capturing the timestamp with the license plate number when a vehicle passes a toll / HOT lane enforcement camera, comparing the time stamp and license plate of the photograph with the timestamp and license plate number received over the RF radio broadcast).
Claim 20:

wherein the automatic toll station is configured to recognise a registration number from a license plate attached to the vehicle (Gravelle ¶[0047-48] details using automatic plate recognition to identify the license plate in the photograph captured with the toll / HOT lane enforcement).
Claim 21:
Gravelle in view of Jonge, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a radio transceiver for connecting the secure device to a public network (Gravelle Fig 3, ¶[0030], ¶[0033], ¶[0062], ¶[0070], claim 1 details the on-board unit using a GSM transceiver to connect to a telephone or data communications network, and also leveraging a smart phone to connect the OBU to the common carrier network, using a radio link to connect to other OBUs, and the OBU unit includes a GPS receiver to connect to GPS network).
Claim 22:
Gravelle in view of Jonge, as shown above, teach the limitations of claim 14.  Gravelle (in view of Jonge) also teaches the following:
wherein the secure device is configured to encrypt fee data (Gravelle ¶[0034], ¶[0042], ¶[0050], ¶[0086] details encrypting the vehicle identification data sent by the device to protect the data and validate that the data comes from an authorized device, encrypting the calculated mileage traveled in a jurisdiction with data obtained from GPS for a tax of roadway use in a secure memory location within the OBU).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2002/0072963 A1 to Jonge, as applied to claim 22 above, and further in view of US patent application publication 2003/0115126 A1 to Pitroda.
Claim 23:
Gravelle in view of Jonge, as shown above, teach the limitations of claim 22.  Gravelle does not explicitly state, but Pitroda teaches the following:
wherein the central system comprises a blacklist of lost or stolen security devices (Pitroda ¶[0003], ¶[0117], ¶[0145-146] details the transaction service provider maintains a list of misplaced or stolen electronic transaction devices that are used in toll / transportation services).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system comprises a blacklist of lost or stolen security devices as taught by Pitroda with the teachings of Gravelle in view of Jonge, with the motivation to “reduce the potential for electronic transaction device 12 misuse” (Pitroda ¶[0146]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system comprises a blacklist of lost or stolen security devices as taught by Pitroda in the system of Gravelle in view of Jonge, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2002/0072963 A1 to Jonge, as applied to claim 14 above, and further in view of US patent application publication 2006/0106671 A1 to Biet.
EXAMINER’S NOTE: Applicant’s claim 24 refers to “using the system according to claim 13”, however claim 13 is cancelled.  For the purpose of examination, the Office is interpreting this as referring to “using the system according to claim 14”.
Claim 24:

A method for charging fees for a vehicle, the method comprising: 
using the system according to claim 14 (Gravelle ¶[0034], ¶[0037-38], ¶[0042], ¶[0051] details installing the on-board unit, and the on-board unit obtains vehicle data used for vehicle fees, processes data, and stores the fee data in memory while in use); and
With respect to the following:
assigning installation and maintenance of the secure device and associated sub systems to a service centre for vehicle maintenance.
Gravelle, as shown in ¶[0038] details installing the on-board unit (i.e. the secure device and its associated sub systems) in the vehicle, but does not explicitly state assigning installation and maintenance of the secure device and associated sub systems to a service centre for vehicle maintenance.  However, Biet teaches this limitation with vehicles equipped at an authorized service center, that performs the installation, repairs and cyclical checking of the vehicle device (Biet ¶[0019], ¶[0024], ¶[0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to assign installation and maintenance of the secure device and associated sub systems to a service centre for vehicle maintenance as taught by Biet with the teachings of Gravelle in view of Jonge, with the motivation to “provide an improved road toll collection system” and “convenience for the operator is increased” (Biet ¶[0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include assigning installation and maintenance of the secure device and associated sub systems to a service centre for vehicle maintenance as taught by Biet in the system of Gravelle in view of Jonge, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2002/0072963 A1 to Jonge in view of US patent application publication 2006/0106671 A1 to Biet, as applied to claim 24 above, and further in view of Home page <https://www.sierrainstruments.com/autotest/> (<http://web.archive.org/web/20130105063007/https://www.sierrainstruments.com/autotest/> captured on 4 January 2013 using Wayback Machine) to Sierra-CP Engineering (hereinafter Sierra-CP).
Claim 25:
	Gravelle in view of Jonge in view of Biet, as shown above, teach the limitations of claim 24.  With respect to the following:
accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle.
	Jonge (of Gravelle in view of Jonge in view of Biet), as shown in ¶[0119], ¶[0321], ¶[0379] details measuring the concentration of emissions and pollution in the exhaust of the vehicle, but does not explicitly state accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle.  However, Sierra-CP teaches this limitation, with an accredited business that provides reliable and accurate engine and vehicle testing systems for vehicle emissions, including the BG3 for vehicle emissions testing (Sierra-CP Home page ¶ beginning “Breakthrough in Cost-Effective Vehicle Emission Testing…”, ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…”, graphics including BBB and ISO 9001 logos).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle as taught by Sierra-CP with the teachings of Gravelle in view of Jonge in view of Biet, with the motivation of taking “tracked vehicle testing to a new, more comprehensive level” (Sierra-CP Home page ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle as taught by Sierra-CP in the system of Gravelle in view of Jonge in view of Biet, since the claimed invention is merely a combination of old KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2002/0072963 A1 to Jonge in view of US patent application publication 2006/0106671 A1 to Biet, in view of Home page <https://www.sierrainstruments.com/autotest/> (<http://web.archive.org/web/20130105063007/https://www.sierrainstruments.com/autotest/> captured on 4 January 2013 using Wayback Machine) to Sierra-CP Engineering (hereinafter Sierra-CP), as applied to claim 25 above, and further in view of US patent application publication 2010/0023292 A1 to Willard et al.
Claim 26:
Gravelle in view of Jonge in view of Biet in view of Sierra-CP, as shown above, teach the limitations of claim 25.  With respect to the following:
calibrating the emission sensor to the instrument.
Sierra-CP (of Gravelle in view of Jonge in view of Biet in view of Sierra-CP), as shown in Home page ¶ beginning “Breakthrough in Cost-Effective Vehicle Emission Testing…”, ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…” details an instrument such as the BG3 that reliably and accurately measures the vehicle emissions; but does not explicitly state calibrating the emission sensor vehicle data collection device to the instrument.  However, Willard teaches this limitation using an instrument tool to receive data from the in-vehicle monitoring device with exhaust sensors for determining emissions and calibrating said vehicle monitoring device (Willard ¶[0001], ¶[0003], ¶[0084-85], claim 34)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to calibrate the emission sensor to the instrument as taught by Willard with the teachings of Gravelle in view of Jonge in view of Biet in view of Sierra-CP, with the motivation that “it will also need to be calibrated for these outputs to be reliable” (Willard ¶[0003]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include calibrating the emission sensor to the instrument KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2010/0076878 A1 to Burr et al. details implementing a road pricing scheme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628